Per Curiam.
The principle adopted in the case of the Allentown Road, 5Whart. 445, is applicable to this. The court refused to quash the proceedings for a similar misprision of the clerk in the order, which might have been set right below. That, it is true, was a road case; but the present is analogous to it, and entirely within the reason of it. Had the deficiency in the order been pointed out, the court would have supplied it, and *26referred the report back to the viewers for their sanction of it; and thus the objection would have been obviated without prejudice to any one. It consequently ought not to prevail here.
Proceedings affirmed.